DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the limitation “the first conductive layer having an order of diffraction greater than 1.4” is unclear since paragraph [55] of the specification defines the order of diffraction as ‘n’ where ‘n’ is the order of diffraction in Bragg's law 2d sin θ = nλ. Since Bragg’s law is well known and ‘n’ is well known to be an integer it is unclear how “1.4” is claimed as an order of diffraction (pg. 13, He, B. B. (2009), “Two-dimensional X-ray diffraction”, John Wiley & Sons). Further, “the first conductive layer having an order of diffraction greater than 1.4” is unclear since it is well known that the first-order reflection (n=1) is from the fundamental energy, and the second- or third-order reflections are from harmonic energies two or three times the fundamental energy (pg. 13, He, B. B. (2009), “Two-dimensional X-ray diffraction”, John Wiley & Sons). Lastly, the Bragg equation is typically expressed with (n=1) for the first order of diffraction because the higher order reflections can be considered as being from different lattice planes. For instance, the second-order reflection from (hkl) planes is equivalent to the first-order reflection from (2h,2k,2l) planes (pg. 13, He, B. B. (2009), “Two-dimensional X-ray diffraction”, John Wiley & Sons).
	Claims 7 and 17 are indefinite for the same reasons as mentioned for claim 1 above.
In claim 8, the limitation “a spectroscopic intensity” is indefinite because it is unclear which type of “spectroscopic analysis” is being employed to produce “a spectroscopic intensity” (such as: energy dispersive X-ray spectroscopy (EDX, attached to SEM or TEM), electron spectroscopy for chemical analysis (ESCA, also called X-ray photoelectron spectroscopy, XPS), Fourier transform infrared (FT-IR) and Raman spectroscopies, ultraviolet (UV)-visible absorption and fluorescence, and X-ray diffraction (XRD) analysis). Further, it is unclear if the claimed “nitrogen” is nitrogen in the second conductive layer or nitrogen from another source.
In claim 9, the limitation “a spectroscopic intensity” is indefinite because it is unclear which type of “spectroscopic analysis” is being employed to produce “a spectroscopic intensity” (such as: energy dispersive X-ray spectroscopy (EDX, attached to SEM or TEM), electron spectroscopy for chemical analysis (ESCA, also called X-ray photoelectron spectroscopy, XPS), Fourier transform infrared (FT-IR) and Raman spectroscopies, ultraviolet (UV)-visible absorption and fluorescence, and X-ray diffraction (XRD) analysis). Further, it is unclear if the claimed “copper” is copper in the second conductive layer or copper from another source.
In claim 10, the limitation “a spectroscopic intensity” is indefinite because it is unclear which type of “spectroscopic analysis” is being employed to produce “a spectroscopic intensity” (such as: energy dispersive X-ray spectroscopy (EDX, attached to SEM or TEM), electron spectroscopy for chemical analysis (ESCA, also called X-ray photoelectron spectroscopy, XPS), Fourier transform infrared (FT-IR) and Raman spectroscopies, ultraviolet (UV)-visible absorption and fluorescence, and X-ray diffraction (XRD) analysis). Further, it is unclear if the claimed “gold” is gold in the second conductive layer or gold from another source.
In claim 11, the limitation “a spectroscopic intensity” is indefinite because it is unclear which type of “spectroscopic analysis” is being employed to produce “a spectroscopic intensity” (such as: energy dispersive X-ray spectroscopy (EDX, attached to SEM or TEM), electron spectroscopy for chemical analysis (ESCA, also called X-ray photoelectron spectroscopy, XPS), Fourier transform infrared (FT-IR) and Raman spectroscopies, ultraviolet (UV)-visible absorption and fluorescence, and X-ray diffraction (XRD) analysis). Further, it is unclear if the claimed “tantalum” is tantalum in the second conductive layer or tantalum from another source.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  									The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (2018/0097173).
Re claim 1, Chuang teaches a semiconductor device (Fig. 2A) comprising:		a magnetic tunnel junction (MTJ) layer (116, [23]); and					a first conductive layer (120) disposed on a top surface of the MTJ layer (116), the first conductive layer having an order of diffraction greater than 1.4 (this limitation is unclear, (see 112(b) rejection above)).
Re claim 3, Chuang teaches the semiconductor device of claim 1, wherein the first conductive layer (120) is titanium nitride [26]. 
Re claim 4, Chuang teaches the semiconductor device of claim 3, further comprising a second conductive layer (122) over the first conductive layer (120), the second conductive layer (122) comprising tantalum [26].					Re claim 5, Chuang teaches the semiconductor device of claim 4, further comprising a third conductive layer (126) over the second conductive layer (122), the third conductive layer comprising tantalum nitride [26].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (2018/0097173) in view of Tahmasebi et al. (2016/0276580).
Re claim 2, Chuang teaches the semiconductor device of claim 1, 
Chuang does not explicitly teach wherein a top surface of the first conductive layer is free of spike points.
However, Tahmasebi teaches an MTJ device wherein a plasma treatment is performed on a top surface of a conductive layer to improve surface smoothness [96].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Chuang as taught by Tahmasebi in order to increase TMR and thermal budget ([97], Tahmasebi).
Claim(s) 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (2018/0097173) in view of Tahmasebi et al. (2016/0276580).											Re claim 6, Chuang teaches an MRAM cell (Fig. 2A) comprising:			a top electrode (118), the top electrode (118) comprising:					a first conductive layer (122), the first conductive layer (122) being a first conductive material ([26], “Ta”); and 									a second conductive layer (120) under the first conductive layer (122), the second conductive layer (120) comprising a second conductive material ([26], “TiN”), the second conductive material ([26], “TiN”) being different from the first conductive material ([26], “Ta”);												a magnetic tunnel junction (MTJ) layer (116, [23]) under the top electrode (118); and													a bottom electrode (112) under the MTJ layer (116, [23]).				Chuang does not explicitly teach the second conductive layer (120) being free of spike points.											However, Tahmasebi teaches an MTJ device wherein a plasma treatment is performed on a top surface of a conductive layer to improve surface smoothness [96].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Chuang as taught by Tahmasebi in order to increase TMR and thermal budget ([97], Tahmasebi).
Re claim 7, Chuang in view of Tahmasebi teaches the MRAM cell of claim 6, wherein the second conductive layer (120, Chuang) has an order of diffraction greater than 1.4 (this limitation has been omitted from examination since it is unclear, (see 112(b) rejection above)).										Re claim 8, Chuang in view of Tahmasebi teaches the MRAM cell of claim 6, wherein a spectroscopic intensity of titanium in the second conductive layer (120, Chuang) is greater than a spectroscopic intensity of nitrogen (this limitation is unclear, (see 112(b) rejection above)).
Re claim 9, Chuang in view of Tahmasebi teaches the MRAM cell of claim 6, wherein a spectroscopic intensity of nitrogen in the second conductive layer (120, Chuang) is greater than a spectroscopic intensity of copper (this limitation is unclear, (see 112(b) rejection above)).
Re claim 10, Chuang in view of Tahmasebi teaches the MRAM cell of claim 6, wherein a spectroscopic intensity of nitrogen in the second conductive layer (120, Chuang) is greater than a spectroscopic intensity of gold (this limitation is unclear, (see 112(b) rejection above)).
Re claim 11, Chuang in view of Tahmasebi teaches the MRAM cell of claim 6, wherein a spectroscopic intensity of nitrogen in the second conductive layer (120, Chuang) is greater than a spectroscopic intensity of tantalum (this limitation is unclear, (see 112(b) rejection above)).
Re claim 13, Chuang in view of Tahmasebi teaches the MRAM cell of claim 6.	Chuang does not explicitly teach wherein the second conductive layer (120) has a thickness in a range of 10 nm to 200 nm.
However, Tahmasebi wherein the MTJ has first and second electrodes wherein the second electrode layer maybe TiN with a thickness in a range of 10 nm to 200 nm ([72-73], Tahmasebi).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Chuang as taught by Tahmasebi since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 14, Chuang in view of Tahmasebi teaches the MRAM cell of claim 6, wherein the first conductive layer is tantalum ([26], “Ta”, Chuang).
Re claim 15, Chuang in view of Tahmasebi teaches the MRAM cell of claim 6, wherein the top electrode (118, Chuang) further comprises a third conductive layer (126, Chuang) on the first conductive layer (122, Chuang), the third conductive layer (126) comprising tantalum nitride ([26], “TaN”).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (2018/0097173) in view of Tahmasebi et al. (2016/0276580) as applied to claim 6 above, and further in view of Liu et al. ("Residual stress analysis of TiN film fabricated by plasma immersion ion implantation and deposition process." Nuclear Instruments and Methods in Physics Research Section B: Beam Interactions with Materials and Atoms 297 (2013): 1-6).		Re claim 12, Chuang in view of Tahmasebi teaches the MRAM cell of claim 6,	Chuang in view of Tahmasebi do not explicitly teach wherein the second conductive layer has intensity peaks at crystallographic directions (111) and (200).
Liu teaches structural properties of TiN characterized by X-ray diffraction (XRD) wherein the TiN layer has intensity peaks at crystallographic directions (111) and (200) (Fig. 2 and 3. Results and discussion).							Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Chuang in view of Tahmasebi as taught by Liu since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.		
Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (2018/0097173) in view of Tahmasebi et al. (2016/0276580).
Re claim 16, Chuang teaches a semiconductor device (Figs. 2A & 4) comprising: 												a first interconnect level (106), the first interconnect level (106) comprising a first conductive feature (106a); 											an MRAM cell (114) on the first interconnect level (106), the MRAM cell (114) comprising: 												a bottom electrode (112) on the first interconnect level (106), the bottom electrode (112) being electrically coupled [25] to the first conductive feature (106); 		a magnetic tunnel junction (MTJ) layer (116, [23]) on the bottom electrode (112); and 													a top electrode (118), the top electrode (118) comprising: 					a first conductive layer (120) on the MTJ layer (116), the first conductive layer (120) being a first conductive material ([26], “TiN”); and 					a second conductive layer (126) on the first conductive layer (120), the second conductive layer (126) being a second conductive material ([26], “TaN”) different from the first conductive material ([26], “TiN”); and 							a second interconnect level [36] on the MRAM cell (114), the second interconnect level [36] comprising a second conductive feature (412), the second conductive feature (412) being electrically coupled [36] to the top electrode (118).
Chuang does not explicitly teach the first conductive layer (122) being free of spike points.
However, Tahmasebi teaches an MTJ device wherein a plasma treatment is performed on a top surface of a conductive layer to improve surface smoothness [96].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Chuang as taught by Tahmasebi in order to increase TMR and thermal budget ([97], Tahmasebi).
Re claim 17, Chuang in view of Tahmasebi teaches the semiconductor device of claim 16, wherein the first conductive layer has an order of diffraction greater than 1.4 (this limitation is unclear, (see 112(b) rejection above)).
Re claim 18, Chuang in view of Tahmasebi teaches the semiconductor device of claim 16, wherein the first conductive layer (122) is titanium nitride ([26], “TiN”) and the second conductive layer (126) is tantalum nitride ([26], “TaN”).
Re claim 19, Chuang in view of Tahmasebi teaches the semiconductor device of claim 16, wherein the top electrode (118) further comprises a third conductive layer (122) interposed between the first conductive layer (120) and the second conductive layer (126), the third conductive layer (122) being tantalum ([26], “Ta”).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (2018/0097173) in view of Tahmasebi et al. (2016/0276580) as applied to claim 16 above, and further in view of Nakagawa et al. (2012/0043617).		Re claim 20, Chuang in view of Tahmasebi teaches the semiconductor device of claim 16. 												Chuang in view of Tahmasebi do not explicitly teach wherein the first conductive layer (120, Chuang) has grains with a grain size in a range of 12 nm to 25 nm.
However, Nakagawa teaches that deposited titanium nitride films average crystal grain size is not more than 30 nm [71].
A prima facie case of obviousness exists where the claimed (12 nm to 25 nm) and prior art (not more than 30 nm) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see MPEP § 2144.05 and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)). In the absence of any indication of the criticality of the (12 nm to 25 nm) as disclosed in (claim 20), it will be taken that the teaching of (Nakagawa) reads on the instant claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/1/22